Citation Nr: 0029816	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which increased the 
initial disability rating for PTSD to 100 percent and 
assigned an effective date for the rating of November 30, 
1994.  In November 1997, the veteran entered notice of 
disagreement with the effective date assigned; a statement of 
the case on the issue of an earlier effective date was issued 
in February 1998; and the veteran's substantive appeal, on a 
VA Form 9, was received in March 1998. 


FINDINGS OF FACT

1.  On November 30, 1994, the veteran filed an original claim 
for compensation for PTSD. 

2.  The veteran was hospitalized for PTSD on November 30, 
1994.

3.  A November 1995 rating decision granted service 
connection for PTSD, and assigned a 50 percent rating, 
effective from November 30, 1994; a December 1996 rating 
decision during appeal from the initial rating assigned 
increased the PTSD disability rating to 100 percent, 
effective from November 30, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 
1994, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than 
November 30, 1994 should be awarded for the grant of service 
connection for PTSD.  He specifically contends that the 
effective date should be January 1, 1970, which he claims is 
the date of his military discharge, or January 1, 1977, the 
date of his original claim for compensation for other 
disabilities.  He alternatively argues for an earlier 
effective date based on his contention that he has been 
unable to function as a normal person since his discharge 
from service in May 1966.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation provides that the effective date of 
an award of direct service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2000).

In this case, the evidence reflects that, on November 30, 
1994, the veteran filed an original claim for compensation 
(service connection) for PTSD.  The evidence of record 
included a VA hospital report with a provisional diagnosis of 
PTSD dated November 30, 1994.  A November 1995 rating 
decision granted service connection for PTSD, and assigned a 
50 percent rating, effective from November 30, 1994.  The 
veteran thereafter perfected an appeal as to the issue of 
assignment of initial rating.  A December 1996 rating 
decision during the appeal on that issue increased the 
disability rating for PTSD to 100 percent, effective from 
November 30, 1994.  In November 1997, the veteran entered 
notice of disagreement with the effective date assigned for 
the 100 percent rating, and the current effective date appeal 
ensued.  

Because the appeal of the assignment of initial rating 
resulted in the assignment of a 100 percent rating during 
that appeal, as there is no prior final rating decision of 
record, this is not an "increased rating" issue, so that 
the statutory and regulatory provisions which pertain to 
effective dates for increased ratings are not applicable in 
this veteran's case.  The issue currently on appeal is based 
on an original claim for service connection (compensation).  
Because a 100 percent rating for PTSD was assigned from 
November 30, 1994, the real question before the Board is 
whether the veteran is entitled to a grant of service 
connection for PTSD prior to that date. 

The veteran's Application for Compensation for PTSD is date 
stamped as received at the RO on November 30, 1994.  The 
statute specifically provides that the effective date of an 
award based on an original claim or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor which, in this case is the currently 
assigned effective date of November 30, 1994.  38 U.S.C.A. 
§ 5110(a).  The regulation clearly provides that the proper 
effective date is the later date of the date of receipt of 
claim or date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

The Board notes the veteran's contention that the effective 
date should be January 1, 1970, which he claims is the year 
following military discharge.  On May 13, 1966, the veteran 
was separated from active service and transferred to the 
reserve with a terminal date of reserve obligation of May 15, 
1969.  However, in order to receive an effective date of the 
day following discharge from service, the application for 
compensation must have been received within one year from 
such date of discharge or release from active military 
service, not from reserve service.  38 U.S.C.A. § 5110(b)(1).  
In this veteran's case, an application for compensation for 
PTSD was not received within one year of his separation from 
active service on May 13, 1966.  With regard to the veteran's 
contention that he filed a claim for compensation with the 
White River Junction RO in 1970, which he contends was lost, 
the record reflects that in 1970 the veteran filed an 
application for education benefits and not for compensation 
or pension. 

With regard to the veteran's contention that an earlier 
effective date of January 1, 1977 is warranted because this 
is the date he filed an original claim for compensation or 
pension for other disabilities, the Board notes that, while 
the veteran filed an application for compensation in 1977, 
the claim was for other disabilities and did not include a 
claim for service connection for PTSD.  The application for 
pension the veteran filed in January 1977 was for pension 
based on non-service-connected disabilities of the knee and 
hip.  At that time he did not claim nor report psychiatric 
disability related to service. 

With regard to the veteran's alternate contention for an 
earlier effective date based on his contention that he has 
been unable to function as a normal person since his 
discharge from service in May 1966, the regulation clearly 
provides that the proper effective date is the later date of 
the date of receipt of claim or date entitlement arose.  38 
C.F.R. § 3.400(b)(2)(i).  Therefore, even if the evidence 
demonstrated that entitlement to service connection arose 
prior to November 30, 1994 - which it does not because there 
was no diagnosis of PTSD of record prior to the November 30, 
1994, hospitalization - the veteran would still not be 
entitled to an effective date for service connection prior to 
November 30, 1994 because this is the date of receipt of his 
claim for service connection for PTSD.

For these reasons, the Board must find that the criteria for 
an effective date prior to November 30, 1994, for the grant 
of service connection for PTSD, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400. 


ORDER

The appeal is denied. 


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


